Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The application is a continuation of the prior application 15964385  filed on 4/27/2018 which is a continuation of  14402406  filed on 11/14/2014,   which is a continuation of the PCT/SE2014/051199 filed on 10/10/2014 which has a provisional date of  10/18/2013
Information Disclosure Statement
The information disclosure submitted on 12/2/2022 was filed before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1, 5 and 12 are amended. Claims 1-15 are presented for examination. 
Response to Arguments
Applicant arguments filed on 11/17/2022 have been reviewed. Following are the response: 
Double Patenting Rejection Should be Held in Abeyance
Double patenting rejection is being maintained. 
Independent Claims 1, 5, and 12 are Patentable 
Applicant contents “Regarding feature (1), the Office Action cites to paragraph [0095] of Krishnan to teach the recitations of feature (1). Paragraph [0095] of Krishnan describes that the "electronic device 102 may use the second coding mode (e.g., coding mode B) when there is no continuity with respect to a previous frame 594." However, nowhere in Krishnan is it taught that this second coding mode (mode B) is selected "if the maximum distance dmax between two spectral peaks in the audio signal segment exceeds a threshold T." Therefore, Krishnan fails to teach or suggest the recitations of feature (1)” However Krishnan clearly teaches selection of the coding method based on whether the signal  periodic or not ( a voiced transient frame 434 may occur (and hence, the first coding mode or coding mode A may be used) when there is a periodicity and/or continuity with respect to the previous frame 488, Para 0091) 
Regarding feature (2), the Office Action cites to paragraphs [0095], [0113], claim 8, and Figs. 4-5 of Krishnan to teach the recitations of feature (2). Paragraph [0095] of Krishnan has been described above and fails to teach anything regarding making a selection of a coding mode based on a distance between two spectral peaks with reference to a threshold. Paragraph [0113] and claim 8 of Krishnan describe that the "electronic device may select 710 the voiced transient coding mode if a last peak in the set of peak locations 632 is within a first distance (d1) from the end of the current transient frame 634 and a first peak in the set of peak locations 632 is within a second distance (d2) from the start of the current transient frame 634." (Emphasis added). However, Krishnan is describing distances from a peak to the beginning of a transient frame and another peak to the end of the transient frame, as opposed to a "maximum distance dmax between two spectral peaks in the audio signal segment" compared to a threshold T, as recited by feature (2). Therefore, Krishnan fails to teach or suggest the recitations of feature (2). Further examiner agree that Para 0095 determined the signal being periodic based on the pitch lag and one of the method is to determine - if a last peak in the set of peak locations 632 is within a first distance (d1) from the end of the current transient frame 634 and a first peak in the set of peak locations 632 is within a second distance (d2) from the start of the current transient frame 634. However the other methods are defined too in Para 0104 as The coding mode determination block/module 684 may use one or more kinds of information to make this determination. For example, the coding mode determination block/module 684 may use a set of peaks 632, a pitch lag 642, an energy ratio 682 and/or a previous frame type 603 to make this determination. One example of how the coding mode determination block/module 684 may determine the coding mode 686 is given in connection with FIG. 7 below. 
To make the point clear, in light of amendments a new ground(s) of rejection is being given  

Double Patenting
Claims 1 -8 and 12-15 of this application is patentably indistinct from claim  1 – 12 of ( US Pat# 10796705 ) . Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 6 and 10 of U.S. Patent No. 10796705 . Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of instant application and patent application are almost the same in scope, the only difference is the claims from U.S. Patent No. 10796705  is much more detailed.  Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re Karson ( CCPA) 136 USPQ (1963)  
Claims 2, 6 and 10  of U.S. Patent No. 10796705  reads on claims 2, 6 and 13
Claims 3, 7 and 11 of U.S. Patent No. 10796705  reads on claims 3, 7 and 14 
Claims 1, 5 and 9 of U.S. Patent No. 10796705  reads on claims 4, 8 and 15
Claims 1, 5 and 9 of U.S. Patent No. 10796705  reads claims 9-11. 
Claims 1-15 of this application is patentably indistinct from claim 1-19 of ( US Pat# 9997165) . Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5 and 12  rejected on the ground of nonstatutory double patenting as being unpatentable over claim  2 and 7  of U.S. Patent No. 9997165. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of instant application and patent application are almost the same in scope, the only difference is the claims from U.S. Patent No. 9997165 is much more detailed.  Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re Karson ( CCPA) 136 USPQ (1963)  
Claims 3 and 8 of US Pat 9997165 reads on claim 2, 6 and 13 of the instant application. 
Claims 2 and 7  of US Pat 9997165 reads on claim 3, 7 and 14 of the instant application. 
Claims 5  and 10 of US Pat 9997165 reads on claim 4, 8 and 15 of the instant application. 
Claims 11 of U.S. Patent No. 9997165  reads claims 9-11. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 9-12  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan ( US Pub: 20120065980 ) and further in view of Fejzo ( US Pub: 20080215317) and further in view of Song ( KR20120010488) 

Regarding claim 1, Krishnan teaches a  method for coding spectral peak positions of an audio signal segment, the method comprising: determining which one out of two  spectral peak position coding schemes to use for coding the spectral peak positions of the audio signal segment ( using coding mode A or coding mode B based on periodicity of the frame, Para 0090-0095) , wherein a first lossless spectral peak position coding scheme is suitable for periodic or semi-periodic spectral peak position distributions ( coding mode A when there is continuity, Para 0090-0095, Fig 4) , and a second lossless spectral peak position coding scheme is suitable for sparse spectral peak position distributions ( when there is no continuity, Para 0095) ; and 
wherein the determining is based on a maximum distance dmax between two spectral peaks in the audio signal segment ( periodicity based on distance, Para 0091); selecting the second spectral peak position coding scheme if the maximum distance dmax between two spectral peaks in the audio signal segment exceeds a threshold T ( periodicity based on distance, Para 0095)  ;
 selecting the spectral peak position coding scheme that requires the least number of bits to code the spectral peak positions of the audio signal segment if the maximum distance dmax  between two peaks in the audio signal segment does not exceed the threshold T (selection of the coding method based on pitch lag, Para 0091, 0072, 0081, 0104; wherein pitch lag can be distance between two peak spikes, Para 0057)  ; and indicating the selected coding scheme to a decoder in association with the coded spectral peak positions ( bit to indicate the coding mode, Para 0135) 
While Krishnan does not teach two lossless coding scheme; wherein determining is based on comparing the number of bits consumed by the first and the second coding scheme for coding the spectral peak positions  
However Fejzo  teaches determining which one out of two lossless spectral peak position coding schemes to use for coding the spectral peak positions of the audio signal segment ( entropy coder selectin, Para 0093-0101) wherein determining is based on comparing the number of bits consumed by the first and the second coding scheme for coding the spectral peak positions  ( bit consumption, Para 0108) 
It would have been obvious having the teachings of Krishnan to further include the concept of Fejzo before effective filing date   to minimize the encoded frame payload subject to the segment start constraints imposed by the transient(s) (and RAP) and the encoded segment payload constraints. Transient parameters indicating the existence and location of the first transient segment (per channel) and navigation data are packed into the header. A decoder unpacks the frame header to extract the transient parameters and additional set of prediction parameters. For each channel in a channel set, the decoder uses the first set of prediction parameters until the transient segment is encountered and switches to the second set for the remainder of the segment. Although the segmentation of the frame is the same across channels and multiple channel sets, the location of a transient (if any) may vary between sets and within sets. This construct allows a decoder to switch prediction parameter sets at or very near the onset of detected transients with a sub-frame resolution. This is particularly useful with longer frame durations to improve overall coding efficiency ( Para 0014-0016, Fejzo) 
Although Krishnan mention distance between set of spectral peaks and associate that with the pitch delay, it does not explicitly states the obvious  that the distance between spectral  peaks define a periodic vs sparse signal  
However Song teaches the distance between spectral  peaks defines  a periodic vs stationary signal  ( calculate a distance value between the detected peaks and select a fundamental frequency candidate based on the distance values, --; Fig 9-11 is a sparse spectrum and th the harmonic similarity calculation unit 222 compares the shape of the harmonic envelope of the previous frame and the shape of the harmonic envelope of the current frame with respect to each melody line and measures similarity over time. For example, if FIG. 9 corresponds to the previous vocal frame and FIG. 10 corresponds to the current vocal frame, the harmonic similarity calculation unit 222 performs the correction as shown in FIG. 11, and since the harmonic envelopes of the two frames are both UDDUs, It is determined to be 100% and the same harmonic envelope structure; The distance grouping unit 132 analyzes all the distance values, and classifies the distance values into a plurality of distance value groups by grouping similar distance values among the distance values. Theoretically, there is a peak at an integer multiple of the fundamental frequency in the spectrum of the periodic signal, but in real music signals, as the frequency increases, there may be a frequency peak near the integer multiple rather than the exact integer multiple. If the values are similar they are all classified as one distance group. For example, if the difference in distance value is 3 or less, they are classified into the same group, Page 5 [1st Para], Page 9 [3rd Para], and Page 6 ) 
It would have been obvious for Krishnan to have the concept of Song before effective filing date since associating the structure of the signal ( periodic/harmonic vs sparse ) with the distance between peak is notoriously well known the art and hence when Krishnan encode based on whether the signal is periodic vs continuous, Krishnan is using the set of peaks distance as taught by Song 
Regarding claim 3, Krishnan modified by Fejzo as above in claim 1, teaches wherein the threshold T represents the largest distance between two consecutive peaks that is possible to code by the first coding scheme based on a pre-stored Huffman table ( periodicity based on distance, Para 0095, Krishnan; Huffman codes , Para 0009, Fejzo ) 


Regarding claim 5, arguments analogous to claim 1, are applicable. In addition Krishnan teaches an audio code  ( audio codec, Abstract) 
Regarding claim 7, arguments analogous to claim 3, are applicable 
Regarding claim 12, arguments analogous to claim 1, are applicable. In addition Krishnan teaches a computer program comprising a non-transitory computer readable medium storing instructions  ( computer readable medium, Claim 46) 
Regarding claim 14, arguments analogous to claim 3, are applicable 


Regarding claim 9, Krishnan  as above in claim 5, wherein the audio coder is comprised in a wireless device ( cell phones, Para 0038) 
Regarding claim 10, Krishnan as above in claim 9,  wherein the wireless device is one of: a mobile phone, a cellular phone, a personal digital assistant equipped with radio communication capabilities, a smart phone, a laptop, a personal computer (PC), a tablet PC with radio communication capabilities, a portable electronic radio communication device, and a sensor device equipped with radio communication capabilities   (cellular phones, Para 0038) 

Regarding claim 11, Krishnan  as above in claim 5, teaches  wherein the audio coder is comprised in a network node (Para 0039- Para 0041) 

Claims 2, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan ( US Pub: 20120065980 ) and further in view of Fejzo ( US Pub: 20080215317) and further in view of Song ( KR 20120010488)  and further in view of Choo ( US Pub: 20130110522)

Regarding claim 2, Krishnan modified by Fejzo and Song  as above in claim 1, does not explicitly teaches wherein the first lossless spectral peak position coding scheme comprises: delta coding of peak positions; and Huffman coding of delta codes 
However Choo teaches wherein the first lossless spectral peak position coding scheme comprises: delta coding of peak positions; and Huffman coding of delta codes  (delta coding of FPC, Para 0056, 0090); and Huffman coding of delta codes (fig 5, Huffman coding of delta codes, Para 0085, Choo; High frequency – sparse, low frequency – period).
Krishnan modified by Fejzo and Song has a concept of selecting the coding scheme based on signal being periodic or sparse, Krishnan and Fejzo and Song differed by the claimed invention by using the explicit and/or counterpart lossless  coding scheme. Choo teaches the substituted step of using particular coding scheme for bits, since the method is well known and predictable  to enable a device to have best quality audio ( Para 0005-0007, Choo)  
Regarding claim 6, arguments analogous to claim 2, are applicable.
Regarding claim 13, arguments analogous to claim 2, are applicable.

Claims 4, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan ( US Pub: 20120065980 ) and further in view of Fejzo ( US Pub: 20080215317) and further in view of Song ( KR 20120010488) and further in view of  David ( Handbook of Data Compression)
Regarding claim 4, Krishnan modified by Fejzo  and Song  as above in claim 1, does not explicitly teaches wherein the second lossless spectral peak position coding scheme comprises: dividing a bit vector representing the spectral peak positions into consecutive equal size bit groups; In re: Volodya GRANCHAROV et al. Application No.: 17/004,293 Filed: August 27, 2020 Page 5 of 8 OR-ing the bits in each bit group to form a group bit vector; compressing non-zero bit groups by exploiting constraints in the minimum allowed distance between two consecutive peaks; and forming a compressed bit vector by concatenating the group bit vector and the compressed non-zero bit groups.
However David teaches wherein the second one of the two lossless spectral peak position coding schemes is more efficient than the first one of the two lossless spectral peak position coding schemes for sparse spectral peak position distributions and15 comprises: dividing a bit vector representing the spectral peak positions into consecutive equal size bit groups ( bits divided into K substring of equal size, Pg 1111) ; OR-ing the bits in each bit group to form a group bit vector( all bits are logically OR-ed, Pg1111);20 compressing non-zero bit groups by exploiting constraints in the minimum allowed distance between two consecutive peaks ( results are compressed, and zero are deleted, Pg 1111) ; and providing the group bit vector and the compressed non-zero bit groups as an output of the 25 second one of the two spectral peak position coding schemes (outputting, Pg 1111) 
David has a known method of calculating the number of bits for sparse type coding, hence it would have been obvious having the teachings of +Krishnan and Fejzo and Song to further include the concept of David before effective filing date to  compress the sparse string  ( pg. 1110-111, David) 

Regarding claim 8, arguments analogous to claim 4, are applicable 
Regarding claim 15, arguments analogous to claim 4, are applicable 
2nd Rejection 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 9-12  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan ( US Pub: 20120065980 ) and further in view of Fejzo ( US Pub: 20080215317) and further in view of Ramprashad ( US Pub: 20060241940 ) 

Regarding claim 1, Krishnan teaches a  method for coding spectral peak positions of an audio signal segment, the method comprising: determining which one out of two  spectral peak position coding schemes to use for coding the spectral peak positions of the audio signal segment ( using coding mode A or coding mode B based on periodicity of the frame, Para 0090-0095) , wherein a first lossless spectral peak position coding scheme is suitable for periodic or semi-periodic spectral peak position distributions ( coding mode A when there is continuity, Para 0090-0095, Fig 4) , and a second lossless spectral peak position coding scheme is suitable for sparse spectral peak position distributions ( when there is no continuity, Para 0095) ; and 
wherein the determining is based on a maximum distance dmax between two spectral peaks in the audio signal segment ( periodicity based on distance, Para 0091); selecting the second spectral peak position coding scheme if the maximum distance dmax between two spectral peaks in the audio signal segment exceeds a threshold T ( periodicity based on distance, Para 0095)  ;
 selecting the spectral peak position coding scheme that requires the least number of bits to code the spectral peak positions of the audio signal segment if the maximum distance dmax  between two peaks in the audio signal segment does not exceed the threshold T (selection of the coding method based on pitch lag, Para 0091, 0072, 0081, 0104; wherein pitch lag can be distance between two peak spikes, Para 0057)  ; and indicating the selected coding scheme to a decoder in association with the coded spectral peak positions ( bit to indicate the coding mode, Para 0135) 
While Krishnan does not teach two lossless coding scheme; wherein determining is based on comparing the number of bits consumed by the first and the second coding scheme for coding the spectral peak positions  
However Fejzo  teaches determining which one out of two lossless spectral peak position coding schemes to use for coding the spectral peak positions of the audio signal segment ( entropy coder selectin, Para 0093-0101) wherein determining is based on comparing the number of bits consumed by the first and the second coding scheme for coding the spectral peak positions  ( bit consumption, Para 0108) 
It would have been obvious having the teachings of Krishnan to further include the concept of Fejzo before effective filing date   to minimize the encoded frame payload subject to the segment start constraints imposed by the transient(s) (and RAP) and the encoded segment payload constraints. Transient parameters indicating the existence and location of the first transient segment (per channel) and navigation data are packed into the header. A decoder unpacks the frame header to extract the transient parameters and additional set of prediction parameters. For each channel in a channel set, the decoder uses the first set of prediction parameters until the transient segment is encountered and switches to the second set for the remainder of the segment. Although the segmentation of the frame is the same across channels and multiple channel sets, the location of a transient (if any) may vary between sets and within sets. This construct allows a decoder to switch prediction parameter sets at or very near the onset of detected transients with a sub-frame resolution. This is particularly useful with longer frame durations to improve overall coding efficiency ( Para 0014-0016, Fejzo) 
Although Krishnan mention distance between set of spectral peaks and associate that with the pitch delay, it does not explicitly states the obvious  that the distance between spectral  peaks define a periodic vs sparse signal  
However Ramprashad  teaches the distance between spectral  peaks defines  a periodic vs stationary signal  ( These structures represent redundant structure in the frequency domain or (long-term) redundant structure in the time domain. Common techniques often use a parameter specifying the periodicity of such structures, e.g., the distance between spectral peaks of frequency domain representations or the distance between quasi-stationary time-domain waveforms, using classic parameters such as a pitch delay (time domain) or a "delta-f" (frequency domain), Para 0006) 
Hence it would be obvious for Krishnan to include  to measure the distance between two peaks when deciding the coding scheme for periodic signal since its well known in the art that periodic signal is calculated as a the distance between spectral peaks of frequency domain representations as taught by Ramprashad 
Regarding claim 3, Krishnan modified by Fejzo as above in claim 1, teaches wherein the threshold T represents the largest distance between two consecutive peaks that is possible to code by the first coding scheme based on a pre-stored Huffman table ( periodicity based on distance, Para 0095, Krishnan; Huffman codes , Para 0009, Fejzo ) 


Regarding claim 5, arguments analogous to claim 1, are applicable. In addition Krishnan teaches an audio code  ( audio codec, Abstract) 
Regarding claim 7, arguments analogous to claim 3, are applicable 
Regarding claim 12, arguments analogous to claim 1, are applicable. In addition Krishnan teaches a computer program comprising a non-transitory computer readable medium storing instructions  ( computer readable medium, Claim 46) 
Regarding claim 14, arguments analogous to claim 3, are applicable 


Regarding claim 9, Krishnan  as above in claim 5, wherein the audio coder is comprised in a wireless device ( cell phones, Para 0038) 
Regarding claim 10, Krishnan as above in claim 9,  wherein the wireless device is one of: a mobile phone, a cellular phone, a personal digital assistant equipped with radio communication capabilities, a smart phone, a laptop, a personal computer (PC), a tablet PC with radio communication capabilities, a portable electronic radio communication device, and a sensor device equipped with radio communication capabilities   (cellular phones, Para 0038) 

Regarding claim 11, Krishnan  as above in claim 5, teaches  wherein the audio coder is comprised in a network node (Para 0039- Para 0041) 

Claims 2, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan ( US Pub: 20120065980 ) and further in view of Fejzo ( US Pub: 20080215317)  and further in view of Ramprashad ( US Pub: 20060241940 )   and further in view of Choo ( US Pub: 20130110522)

Regarding claim 2, Krishnan modified by Fejzo and Ramprashad  as above in claim 1, does not explicitly teaches wherein the first lossless spectral peak position coding scheme comprises: delta coding of peak positions; and Huffman coding of delta codes 
However Choo teaches wherein the first lossless spectral peak position coding scheme comprises: delta coding of peak positions; and Huffman coding of delta codes  (delta coding of FPC, Para 0056, 0090); and Huffman coding of delta codes (fig 5, Huffman coding of delta codes, Para 0085, Choo; High frequency – sparse, low frequency – period).
Krishnan modified by Fejzo  has a concept of selecting the coding scheme based on signal being periodic or sparse, Krishnan and Fejzo and Ramprashad differed by the claimed invention by using the explicit and/or counterpart lossless  coding scheme. Choo teaches the substituted step of using particular coding scheme for bits, since the method is well known and predictable  to enable a device to have best quality audio ( Para 0005-0007, Choo)  
Regarding claim 6, arguments analogous to claim 2, are applicable.
Regarding claim 13, arguments analogous to claim 2, are applicable.

Claims 4, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan ( US Pub: 20120065980 ) and further in view of Fejzo ( US Pub: 20080215317) and further in view of Ramprashad ( US Pub: 20060241940 )) and further in view of  David ( Handbook of Data Compression)
Regarding claim 4, Krishnan modified by Fejzo  and Ramprashad as above in claim 1, does not explicitly teaches wherein the second lossless spectral peak position coding scheme comprises: dividing a bit vector representing the spectral peak positions into consecutive equal size bit groups; In re: Volodya GRANCHAROV et al. Application No.: 17/004,293 Filed: August 27, 2020 Page 5 of 8 OR-ing the bits in each bit group to form a group bit vector; compressing non-zero bit groups by exploiting constraints in the minimum allowed distance between two consecutive peaks; and forming a compressed bit vector by concatenating the group bit vector and the compressed non-zero bit groups.
However David teaches wherein the second one of the two lossless spectral peak position coding schemes is more efficient than the first one of the two lossless spectral peak position coding schemes for sparse spectral peak position distributions and15 comprises: dividing a bit vector representing the spectral peak positions into consecutive equal size bit groups ( bits divided into K substring of equal size, Pg 1111) ; OR-ing the bits in each bit group to form a group bit vector( all bits are logically OR-ed, Pg1111);20 compressing non-zero bit groups by exploiting constraints in the minimum allowed distance between two consecutive peaks ( results are compressed, and zero are deleted, Pg 1111) ; and providing the group bit vector and the compressed non-zero bit groups as an output of the 25 second one of the two spectral peak position coding schemes (outputting, Pg 1111) 
David has a known method of calculating the number of bits for sparse type coding, hence it would have been obvious having the teachings of +Krishnan and Fejzo and Ramprashad to further include the concept of David before effective filing date to  compress the sparse string  ( pg. 1110-111, David) 

Regarding claim 8, arguments analogous to claim 4, are applicable 
Regarding claim 15, arguments analogous to claim 4, are applicable 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674